Action to have a conveyance of real property by the plaintiff to the defendant declared void and to compel a reconveyance of the property on the ground that the original conveyance was procured by fraud in connection with a promise of marriage, and that the parties have mutually agreed to rescind the contract of marriage. Order denying motion to dismiss the complaint reversed on the law, with $10 costs and disbursements, the motion granted, and the complaint dismissed, without costs. The maintenance of this action is barred. (Civ. Prac. Act, art. 2-A; Josephson v. Dry Dock Savings Institution, 292 N. Y. 666; Andie v. Kaplan, 263 App. Div. 884, affd. 288 N. Y. 685.) The cases relied on to the contrary were decided prior to the foregoing. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur. .